Title: To Thomas Jefferson from Christopher H. Williams, 17 August 1824
From: Williams, Christopher H.
To: Jefferson, Thomas


Dear Sir
Monroe Count Mississippi
August 17 1824
Believing that their will be two questions of considerable importance (to the State and County in which I live) agitated in the next legislature. and feeling myself incapable of determing on either of them correctly. I have taken the liberty of addressing you, and I hope that you will put yourself to the trouble of instructing an inexperienced youth. And knowing that your opinions have more might than any other persons in the United States, and believeing you to understand more the nature meaning and Jenious of our constitutions, I wish not only to be instructed but to handle your opinions in Such a manner as will be advantageous to the State—During the Siting of the legislature their was an act passed that the Judges of the State have declarded unconstitutional and have prevented its operation. Their power appears to me to be a constructed one growing out of their oaths. as Such should the next ligislature Repass the law and Reasert the Constitutionality of it. Their appears to me a difficulty arising that can not be Surmounted if the Judges possess this power of  putting down laws, on which question I wish you to give me your opinion for should the Judiary and legislature act in this way (and the Judges possess superior power)  civil liberty in a great measure is put at Rest. Though I am of opinion that the Judges possess some such power but when to draw the lines of demarcation between them I know not. The question in relation to the County is whether it would be an infringment on the powers of the general government or a violation of the State constitution to Run nominal or Real lines in the indian Nation to get a Sufficient territory to form a Constitutional County. The Consitution of the state Require 576 Square miles to each County. and Monroe County is detached from the Settled parts of the State by the indian Nation and wants only a small quantity of territory to be large enough for two Counties. I am of the opinion that if the line was Run and the law sufficiently guarded so as to prevent two conflicting governments and thereby secure to the indians their rights and priviledges as though the line had not of been Run, that it would not be infringeing on the powers of the general government and with Regard to the sate Constitution I am of the opinion that the laws of the State in Criminal cases would operate with in these Real or Ideal lines and  Could be made to operate in civial Cases under Certain circumstances which would do away the ideality of thing and make it a Substance in the meaning of the constitution. It is contended that the line Run in the Nation would be Ideal in the eye of the law and Consequently would be no acquisition of territory. I think the state can divide its territory in any manner provided it does not violate any agreement or Compact between it and the U. States. and that the State is as much the Sovering of the indian Nation in a comparative Sense as their are of any other part of the Charted territories of the state. on which Subjects if you will trouble yourself So far as to give me your opinion  will confer a lasting favor and if your wish it shall not be made publicI am D Sir with sentiments of the highest Respect and esteeme your Obt hubl servantChristopher H. WilliamsP.S. direct your letter to Cotton Gen Post